       Case
          Case
            2:18-cr-00206
                7:20-cr-00244-PMH
                           DocumentDocument
                                    24 Filed 1on Filed
                                                 03/09/20
                                                       04/17/20
                                                           in TXSD
                                                                 Page
                                                                    Page
                                                                      1 of11of 1




                                               New York




5/6/2020
